Action brought to recover $2,500 upon a bond given by the Queens Bus Lines, Inc., as principal, and defendants, as sureties, under section 17 of the Vehicle and Traffic Act to insure persons injured in accidents through buses operated by the principal. Plaintiff recovered judgment against the Queens Bus Lines, Inc., for $6,177.85 and execution has been returned unsatisfied. Order granting plaintiff’s motion for summary judgment unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.